Defendant appealed from a judgment sustaining a plea of estoppel filed by the General Motors Acceptance Corporation which he had called in warranty.
No appearance in this court has been made by appellant, either through oral argument or brief. This indicates and presumes an acquiescence in the judgment and an abandonment of the appeal on his part. Quilter v. Kearns, 135 La. 807, 66 So. 229; Salassi et al. v. Dougherty et al., 138 La. 1089, 71 So. 194, 195; Brenard Manufacturing Company v. Clawson Mercantile Company,10 La.App. 209, 120 So. 649; Desoto Securities Company, Inc., v. Walker (La.App.) 170 So. 277.
The judgment is therefore affirmed.